THE COURT.
This is an action to foreclose a materialman's lien. A personal judgment was given against defendants, but a lien against the building was denied, for the reason that plaintiff did not file his claim within thirty days of the filing of notice of completion. Plaintiff contends that the notice of completion was invalid, and that therefore he had ninety days to file, in which event his claim was in time. [1] The alleged defect in the notice is the statement made therein that Edward Davis is the owner of the property. Plaintiff points out that the property is owned in joint tenancy by Edward Davis and June Davis, his wife, and argues that as to her interest the notice is void. We are of the opinion that section 1187 of the Code of Civil Procedure, providing for such notices, does not require the arbitrary construction urged by plaintiff. The notice fully described the property, gave the owner's *Page 96 
address, and the verification states that Edward Davis is "one of the owners". We think that as a joint tenant his interest was sufficient to justify such a description, and no prejudice has resulted to this particular lien claimant by reason of the form of the notice.
The judgment is affirmed.
Rehearing denied.